Case 2:20-cv-03596-SJF-ST Document 63 Filed 09/08/20 Page 1 of 3 PageID #: 703




 UNITED STATES DISTRICT COURT
 FOR THE EASTERN DISTRICT OF NEW YORK
 --------------------------------------------------------------------
 EUGENE SCALIA, Secretary of Labor, United States                     :
 Department of Labor,
                                                                      : No. 20-CV-3596 (SJF)(ST)
                                 Plaintiff,
                         v.                                           :

                                                                        :
 RAMIZA FOOD CORP.,
                                                                        :
                                 Defendant.
 --------------------------------------------------------------------

                  NOTICE OF APPLICATION FOR DEFAULT JUDGMENT
                     AGAINST DEFENDANT RAMIZA FOOD CORP.

        PLEASE TAKE NOTICE that pursuant to Rule 55(b) and Local Civil Rule 55.2, upon the

Declaration of Amy Tai with the supporting exhibits thereto, Plaintiff Eugene Scalia, Secretary of

Labor, United States Department of Labor (the “Secretary”), hereby submits this application for

default judgment against Defendant Ramiza Food Corp. (“Ramiza”), in advance of the hearing

before the Honorable Sandra J. Feuerstein on the 18th day of September 2019, at 10:30 a.m., by

teleconference at (877) 336-1280, access code 7215690.

        As set forth in the Declaration of Amy Tai, default judgment is appropriate because the

well-pleaded factual allegations in the Secretary’s Second Amended Complaint, ECF No. 36

(attached as Ex. A to Tai Decl.), establish that Defendant Ramiza willfully violated the minimum

wage, overtime, recordkeeping, investigation, and anti-retaliation provisions of the Fair Labor

Standards Act of 1938, as amended 29 U.S.C. § 201, et seq. (the “FLSA”), and the Clerk of the

Court has entered default against Ramiza, ECF No. 57 (attached as Ex. B to Tai Decl.).

Accordingly, the Secretary respectfully requests that this Court grant the Secretary’s application

for default judgment and enter a default judgment: (1) finding that Defendant Ramiza willfully
Case 2:20-cv-03596-SJF-ST Document 63 Filed 09/08/20 Page 2 of 3 PageID #: 704




violated the FLSA’s minimum wage, overtime, recordkeeping, investigation, and anti-retaliation

provisions; (2) ordering that the Secretary is entitled to liquidated damages for the wages that

Ramiza failed to timely pay to its employees, plus liquidated damages in an amount equal to the

back wages owed to be determined at trial against the non-defaulting defendant1 in related Case

No. 18-CV-3594-ST; and (c) enjoining Ramiza from violating the minimum wage, overtime,

recordkeeping, investigation, and anti-retaliation provisions of the FLSA in the future. Damages

for Ramiza’s FLSA violations will be determined at trial against the non-defaulting defendant in

related Case No. 18-CV-3594-ST.

DATED:        September 8, 2020
              New York, New York
                                                   Respectfully submitted,

                                                   KATE S. O’SCANNLAIN
                                                   Solicitor of Labor

                                                   JEFFREY S. ROGOFF
                                                   Regional Solicitor

                                                   s/ Amy Tai
                                                   AMY TAI
                                                   Senior Trial Attorney
                                                   U.S. Department of Labor
                                                   Office of the Solicitor
                                                   201 Varick Street, Room 983
                                                   New York, NY 10014
                                                   Tel: (646) 264-3653
                                                   Fax: (646) 264-3660
                                                   Tai.amy@dol.gov

                                                   Attorneys for Plaintiff Secretary of Labor
                                                   Eugene Scalia




1
 In the related matter, Case No. 18-CV-3594-ST, Magistrate Judge Tiscione granted the
Secretary’s Motion for Sanctions against Defendant Syeda Shahtaj, and will be striking her
answers and entering default against her. See ECF Nos. 58, 60.
                                               2
Case 2:20-cv-03596-SJF-ST Document 63 Filed 09/08/20 Page 3 of 3 PageID #: 705




                                    CERTIFICATE OF SERVICE

       I, Amy Tai, an employee of the United States Department of Labor, hereby certify that on

September 8, 2020, the foregoing application for default judgment, including the Declaration of

Amy Tai and supporting exhibits, was filed with the Clerk of the Court by ECF and served in

accordance with Local Civil Rule 55.2(c) upon Defendant Ramiza Food Corp. by U.S. Priority

Mail to its last known addresses:

       Ramiza Food Corp.
       351 N. Central Avenue
       Valley Stream, NY 11580


                                                          /s/ Amy Tai
                                                          AMY TAI




                                              3
